Citation Nr: 1829733	
Decision Date: 07/26/18    Archive Date: 08/02/18

DOCKET NO.  15-10 595A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the right upper extremity, as secondary to service-connected diabetes mellitus type II.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, as secondary to service-connected diabetes mellitus type II.

3.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

Allen Kerpan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Huntington, West Virginia, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran originally requested a Board hearing in his Form 9, and a videoconference hearing was scheduled for July 2018.  However, the Veteran cancelled the hearing and has not requested that his hearing be rescheduled.  


FINDINGS OF FACT

1. The Veteran in this case served on active duty from November 1966 to November 1968.

2.  On July 24, 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
JENNIFER HWA
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


